DETAILED ACTION
	This Office action is based on the amendments filed September 8, 2021 for application 16/330,977.  Claims 1, 9, 10, and 12 have been amended and claim 6 has been cancelled; claims 1, 3-5, and 7-21 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments filed September 8, 2021 with respect to the rejection of claims 1 and 21 under Logue et al. (US Patent 8,591,440), wherein Logue fails to teach that the tension strap is adapted to limit external rotation of a foot of a wearer, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made over Morris et al. (US Patent 5,501,659) as detailed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1, 3-5, and 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the lower leg” in line 6; however, there is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation “the lower leg” will be interpreted as “a lower leg”.
Claim 9 recites the limitation “the second tightening mechanism”; however, there is insufficient antecedent basis for this limitation in the claims.  For examination purposes, claim 9 will be interpreted to depend from claim 7 which previously introduces a second tightening mechanism.
Claims 3-5, 7, 8, and 10-20 are included in the rejection under 35 U.S.C. 112(b) for depending from rejected claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morris et al. (US Patent 5,501,659).
Regarding claims 1 and 3, Morris discloses an ankle brace capable of use for a high ankle sprain comprising: 

a first tightening mechanism (leg encircling strap 18) attached to the lower leg portion (24+12) of the body (10+12), the first tightening mechanism (18) actuable to tighten the lower leg portion (24+12) of the body (10+12) around a lower leg of a wearer at a position adapted to be positioned above a medial malleolus of the wearer and further adapted to limit spreading of a tibia and a fibula of the wearer (the strap 18 is configured to wrap around the shell 12 and leg encircling portion 24 of the ankle brace thereby applying sufficient compression about the wearer’s lower leg such that the strap 18 is capable of limiting spreading of a tibia and a fibula of the wearer) (Figs. 1-2; column 3, lines 65-66; column 5, lines 3-7 & 18-21), and 
a torsion strap (metatarsal support strap 20) having a distal end connected to a lateral side of the foot portion (26) of the body (10+12), the torsion strap (20) configured to wrap around the body (10+12) from the distal end over or adjacent to a medial malleolus of the wearer, wherein the torsion strap (20) is adapted to connect the fifth metatarsal of the wearer and the medial malleolus when the brace is worn such that the torsion strap (20) is capable of limiting external rotation of a foot of the wearer (Figs. 1 & 3; column 3, lines 66-67; column 6, lines 23-33).
It is noted that the recitation “for a high ankle sprain” is not limiting when reading the preamble in the context of the entire claim because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations.  Thus, the preamble of claim 1 is not considered a limitation and is of no significance to claim construction.  See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02.  Further, a recitation of the intended use of the claimed invention (i.e., “for a high ankle sprain”) must result in a structural difference between the claimed invention and the prior art in 
Regarding claims 7-9, Morris further discloses a second tightening mechanism (leg encircling strap 16) attached to the lower leg portion (24+12) at a position below the first tightening mechanism (18), wherein the second tightening mechanism (16) comprises a strap (leg encircling strap 16) configured to wrap around the lower leg portion (24+12), and wherein the second tightening mechanism (16) is positioned on the lower leg portion so as to be capable of overlapping the medial malleolus (Figs. 1-2; column 3, lines 65-66; column 5, lines 3-7 & 18-21).
Regarding claims 10 and 12, Morris further discloses a medial support plate (stay 36) and a lateral support plate (stay 34) attached to the body (10+12), the medial support plate (36) adapted to extend over the medial malleolus and the lateral support plate (34) adapted to extend over a lateral malleolus (Figs. 1-2; column 4, lines 35-38 & 51-53).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US Patent 5,501,659).
Morris discloses a method capable of treating high ankle sprain with an ankle brace, the method comprising positioning the ankle brace over an ankle, tightening a first tightening mechanism (leg encircling strap 18) of the ankle brace around a lower leg above the ankle to 
Although Morris fails to expressly teach that the method is for treating a high ankle sprain, the structure of the ankle brace and the method of using the ankle brace disclosed by Morris would implicitly be capable of treating a high ankle sprain in the same manner in which Applicant’s claimed invention functions.  Therefore, it would have been obvious to one having ordinary skill in the art to use the ankle brace taught by Morris to treat a high ankle sprain since the structure of the ankle brace would provide sufficient support to stabilize a user’s injured ankle during rehabilitation of the ankle.  There are no distinguishing steps or structures recited in claim 21 over the prior art, therefore the method and ankle brace disclosed by Morris obviates the claim.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Morris as applied to claim 1 above, in view of Nelson (US Patent 4,878,504).  Morris discloses the invention substantially as claimed, as described above, but fails to teach that the torsion strap comprises an elastomeric material.
Nelson discloses an ankle brace (brace 60) comprising a torsion strap (compression strap 82) comprising an elastomeric material (Figs. 7-9; column 5, line 63 – column 6, line 29).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Morris as applied to claim 1 above, in view of Nickel et al. (US Patent Pub. 2012/0004587).  Morris discloses the invention substantially as claimed, as described above, but fails to teach that the first tightening mechanism comprises a reel, a lace guide, and a lace.
Nickel discloses an ankle brace (ankle brace 900) comprising a first tightening mechanism (upper portion 916 of lacing system 914) comprising a reel (reel 922) attached to a first portion of a lower leg portion of the ankle brace (900), a lace guide (lace guide 928) attached to a second portion of the lower leg portion, and a lace (lace 932) extending between the reel (922) and the lace guide (928), wherein the reel (922) is actuable to tighten the lace (932) to bring the first portion toward to the second portion (Figs. 9-10; ¶ 0060-0061 & 0068).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the first tightening mechanism of the ankle brace taught by Morris to comprise a reel, a lace guide, and a lace as taught by Nickel for the purpose of incrementally tightening and loosening the first tightening mechanism.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Morris as applied to claims 1, 10, and 12 above, in view of Eriksson (US Patent 5,720,715).  Morris discloses the invention substantially as claimed, as described above, but fails to teach that the medial support plate and the lateral support plate comprise a heat formable material.
Eriksson discloses an ankle brace (ankle bandage B) comprising medial and lateral support plates (rail portions 18) comprising a heat formable material (Figs. 1-5; column 2, lines 22-27; column 3, lines 45-47).  Therefore, it would have been obvious to one having ordinary .

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Morris as applied to claim 1 above, in view of Cooper (US Patent 5,050,620).  Morris discloses the invention substantially as claimed, as described above, but fails to teach a medial strap and a lateral strap.
Cooper discloses an ankle brace (ankle brace 10) comprising a body (underliner 12), a medial strap (medial strap 16) having a distal end (bottom seam 36) connected to a foot portion on a medial side of the body (12) and a proximal end (remote end 84) removably attachable to the medial side of a lower leg portion, wherein the medial strap (16) is tightenable to limit eversion of a foot, and a lateral strap (lateral strap 18) having a distal end (bottom seam 36) connected to the foot portion on the lateral side of the body (12) and a proximal end (remote end 82) removably attachable to the lateral side of the lower leg portion, wherein the lateral strap (18) is tightenable to limit inversion of the foot (Figs. 1-4; column 3, lines 13-19 & 38-51; column 4, lines 60-68; column 5, lines 1-2).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the ankle brace taught by Morris to comprise medial and lateral strap as taught by Cooper for the purpose of providing support for both the medial and lateral ligamentous structures of the ankle.

Claims 18 and 19 are rejected under 35 U.S.C. 103 over Morris as applied to claim 1 above, in view of Gaylord (US Patent 5,795,316).  Morris discloses the ankle brace substantially as claimed, as described above, but fails to teach a medial buttress and a lateral buttress.
Gaylord discloses an ankle brace (ankle stabilizing appliance 10) comprising a body (body member 12), a medial buttress (first pad 48) removably attachable to a foot portion of the .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Morris as applied to claim 1 above, in view of Madden et al. (US Patent Pub. 2015/0216704).  Morris discloses the invention substantially as claimed, as described above, but fails to teach a rigid footplate.
	Madden discloses an ankle brace (ankle brace 10) comprising a body (housing 12) and a rigid footplate (footplate 14) attached to the body (12), the rigid footplate (14) configured to partially surround a calcaneus of the foot when worn (Fig. 1; ¶ 0028-0029).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the ankle brace taught by Morris to comprise a rigid footplate as taught by Madden for the purpose of the providing more support to a user’s foot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        12/6/2021